BY THE COURT.
The exceptions are allowed on both sides. The bill alleges the giving a note for $130, in October, 1827, at ninety days for $100 borrowed. The giving a second note in January or February, 1826, for $150, or $160 in ninety days. The giving a *754third note in May or June for $216. These are all thenotes alleged, to have been given for the loan, and they were given on an agreement for ten per cent, for each ninety days. This is admitted true by the defendant’s demurrer to the bill- — and he will not now be permitted to set up a new contract. For two hundred and seventy days, then, from October, 1827, the defendant is entitled to the agreed rate of interest, in the aggregate thirty per cent. For the 728] *residue of the time since the loan was made, he is entitled to interest at the rate of six per cent, per annum. A calculation on this principle, applying the first payments to the interest due, leaves due to the defendant $46.40. A decree may be drawn enjoining the judgments at law on the complainant’s paying that sum and the costs on the judgment.